Citation Nr: 0516606	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  99-02 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a foot and heel 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Tiedeman




INTRODUCTION

The veteran served on active duty from July 1971 to October 
1975.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The veteran subsequently relocated, and 
his claims file was transferred to the New Orleans, 
Louisiana, RO.

The Board has issued three previous Remands in this case.  In 
May 2000, the Board remanded the case for the RO to schedule 
the veteran for a local hearing.  The evidence shows that a 
hearing was scheduled; however, the veteran failed to appear 
for the hearing.  In January 2001 and in August 2003, the 
Board remanded the issue on appeal for additional 
development.  The requested development having been 
accomplished, the case is again before the Board for 
appellate adjudication.


FINDINGS OF FACT

1.  The veteran is currently service-connected for a right 
knee disorder.

2.  The veteran's pes planus pre-existed service, and was not 
aggravated therein.

3.  The veteran's foot and heel disorder is unrelated to his 
military service or to his service-connected right knee 
disorder.






CONCLUSION OF LAW

A foot and heel disorder was not incurred in or aggravated by 
military service and is not secondary to a service-connected 
right knee disorder.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA.  There was a significant change in the law on November 
9, 2000, at which time the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA are found 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this regard, the veteran was notified of the evidence and 
information necessary to substantiate his claim in the rating 
decision dated in September 1997; the statement of the case 
dated in October 1998; the supplemental statements of the 
case dated in January 2003 and November 2004; and the letters 
dated in July 2001, December 2003, and February 2004.  These 
documents included a summary of the evidence in the case; 
citation to pertinent laws and regulations; and a discussion 
of how they affect the decision.  The RO explained why the 
evidence was insufficient under applicable law and 
regulations to grant the benefit sought.

VCAA notice must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request the claimant 
to provide any evidence in his or her possession that 
pertains to the claim.  The July 2001, December 2003, and 
February 2004 letters specifically invited the veteran to 
give VA any additional evidence he had regarding the issue on 
appeal.

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996);  see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  A VA 
medical examination regarding the etiology of the disorder 
decided herein has been obtained in this case.  The available 
medical evidence is sufficient for an adequate determination.  
Further, the veteran has not identified any outstanding 
medical records.  Therefore, the Board finds the duty to 
assist and duty to notify provisions of the VCAA as to the 
issues addressed in this decision have been fulfilled.  

A VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (AOJ).  The Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement in the case was harmless error.  While the notice 
provided to the veteran was not given prior to the first AOJ 
adjudication of the claim, the notice was provided by the AOJ 
prior to the transfer and certification of the veteran's case 
to the Board and notice complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The issue on 
appeal was re-adjudicated and a supplemental statements of 
the case was provided to the veteran.  The veteran has been 
provided every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  
Therefore, to decide the appeal would not be prejudicial 
error.  See VAOPGCPREC 7-2004 (July 16, 2004).

Legal Criteria.  Service connection may be granted if the 
evidence establishes that a disability was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Additionally, disability which is proximately due 
to or the result of a service-connected disease or injury 
shall be service-connected.  38 C.F.R. § 3.310.

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.

The presumption of soundness at entry into service attaches 
only where there has been an induction examination in which 
the later-complained-of disability was not detected.  The 
provisions of 38 C.F.R. § 3.304(b) provide that the veteran 
will be considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  This regulation expressly provides 
that the term "noted" denotes "only such conditions as are 
recorded in examination reports," and that "history of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  38 C.F.R. § 3.304(b)(1).

The provisions of 38 C.F.R. § 3.304(b) have been invalidated 
in a recent opinion of VA General Counsel, VAOGCPREC 3-2003, 
insofar as section 3.304(b) states that the presumption of 
sound condition may be rebutted solely by clear and 
unmistakable evidence that a disease or injury existed prior 
to service.  According to VAOGCPREC 3-2003, to rebut the 
presumption of sound condition under 38 U.S.C.A. § 1111, VA 
must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  See 
also Cotant v. Principi, 17 Vet. App. 116 (2003).

A preexisting injury or disease will be considered to have 
been aggravated by active duty service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b).  A veteran who served 
during a period of war or during peacetime service after 
December 31, 1946 is presumed in sound condition except for 
defects noted when examined and accepted for service.  

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  Temporary or intermittent flare-ups of 
the preexisting condition during service are not sufficient 
to be considered aggravation unless the underlying condition, 
as contrasted to symptoms, has worsened.  Crowe v. Brown, 7 
Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 
292, 296-97 (1991).  Aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).

Finally, under the provisions of 38 C.F.R. § 3.102, when, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, 
such doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  The 
question is whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54 (1990).

Factual Background.  The veteran's service entrance 
examination, dated in June 1972, notes that the veteran was 
flat footed.  However, other service medical records are 
negative for any complaints or diagnoses of a foot or heel 
disorder, to include pes planus.  The April 1974 separation 
examination notes that the veteran's feet and lower 
extremities were "normal."

Following service, a VA outpatient treatment record, dated in 
November 1975, notes that the veteran had mild bilateral pes 
planus.  In November 1980, the veteran complained that his 
right foot had "cramping pain."  In October 1985, the 
veteran reported that a washing machine had fallen on his 
left foot eight days previously, injuring his toes.  In April 
1988, the veteran complained of experiencing pain in the 
dorsum of the right foot over the previous two weeks.  In 
September 1995, a diagnosis of plantar fasciitis was 
provided.  In November 1996, the veteran complained of pain 
in both heels.

The veteran was afforded a VA examination in February 2004, 
at which time the examiner opined that his plantar fasciitis 
was not secondary to his service-connected knee disorder.  
The examiner stated that, "Knee conditions did not cause 
foot problems."  In an August 2004 addendum, the examiner 
stated that, "It is unlikely that [plantar fasciitis] is 
secondary to his knee condition."

Analysis.  The veteran has claimed that his foot and heel 
disorder is a result of his service or, in the alternative, 
his service-connected right knee disorder.  The Board first 
notes that service connection is not warranted on a direct 
basis for such a disorder.  With respect to pes planus, the 
presumption of soundness may be rebutted only by clear and 
unmistakable evidence that this disorder existed prior to 
service and that it was not aggravated by service.  
38 U.S.C.A. § 1111; see also VAOGCPREC 3-2003 (July 16, 
2003).  In this case, pes planus was noted at the time of the 
entrance examination, and no further complaints or treatment 
of the disorder were noted during service.  As such, the 
presumption of soundness is rebutted.  Further, there is no 
evidence of any aggravation of the veteran's pre-existing pes 
planus during service.  Moreover, the veteran's service 
medical records are negative for any complaints or diagnoses 
of plantar fasciitis or any heel disorder.  Although the 
veteran recently has been diagnosed with plantar fasciitis, 
there is no indication in the record that such a disorder is 
related to service.  Further, with respect to a heel 
disorder, the Board notes that there is no competent evidence 
of record showing that the veteran currently has a heel 
disorder, and the veteran has therefore failed to satisfy the 
initial element of a service-connection claim in this regard.  
See Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 1998) (holding 
that under 38 U.S.C.A. §§ 1110 and 1131, an appellant must 
submit proof of a presently existing disability resulting 
from service in order to merit an award of compensation).  As 
such, service connection is not warranted on a direct basis 
for a foot or heel disorder.

With respect to secondary service connection, a VA examiner 
has indicated that the veteran's plantar fasciitis is 
unrelated to his service-connected knee disorder.  This 
opinion is uncontroverted in the record.  The Board therefore 
finds that the preponderance of the evidence is against the 
claim for service connection for a foot and heel disorder, to 
include as secondary to a service-connected right knee 
disorder.

The veteran has presented his own statements concerning the 
cause of his foot and heel disorder.  However, the evidence 
of record does not show that he is a medical professional, 
with the training and expertise to provide a competent 
opinion regarding the etiology of his foot and heel disorder, 
or the relationship, if any, between it and his service-
connected right knee disorder.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 
(1993).

As the preponderance of the evidence is against finding that 
the veteran's foot and heel disorder is etiologically related 
to service or to his service-connected right knee disorder, 
his claim for service connection for this disorder cannot be 
granted.  38 U.S.C.A. § 1110, 5102, 5103 and 5103A, 5107; 38 
C.F.R. § 3.102, 3.303, 3.310.


ORDER

Service connection for a foot and heel disorder is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


